Citation Nr: 1132980	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-27 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to an initial compensable rating for residuals of a right ankle sprain with degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1974 to January 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2007 and February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in June 2008; a transcript of that hearing is associated with the claims file. 

At the time of the Veteran's Board hearing, he submitted additional evidence consisting of private treatment records.  In connection with his submission, the Veteran waived agency of original jurisdiction (AOJ) consideration of the evidence.  See 38 C.F.R. § 20.1304.  Therefore, the Board may properly consider such evidence. 

In July 2009, the Board remanded the claim for additional development.  This matter now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The issue of entitlement to an increased rating for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right knee disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

2.  A left knee disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

3.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service. 

4.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service. 

5.  The presumption of soundness has not been rebutted with respect to the claim for service connection for sleep apnea.

6.  Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service.



CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2010). 

2.  A left knee disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2010).

3.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2010). 

4.  Tinnitus was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2010). 

5.  Sleep apnea was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Regarding the Veteran's claims for service connection for right and left knee disabilities and sleep apnea, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, the January 2007 letter, sent prior to initial unfavorable AOJ decision issued in May 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Regarding the Veteran's claims for service connection for hearing loss and tinnitus, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, the July 2007 letter, sent prior to initial unfavorable AOJ decision issued in February 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

With respect to the duty to assist, the Veteran's service treatment and personnel records, as well as VA treatment records and Social Security Administration (SSA) records, have been obtained and considered.  The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  In this case, the Veteran was provided with VA examinations with regard to all service connection claims.  However, his representative argues that the VA examinations conducted in October 2009 regarding the etiology of his knee disabilities and sleep apnea are inadequate because the examiner stated that an opinion could not be reached with regard to those claims without resort to mere speculation.  The Board observes that generally, medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102.  However, in this case, because the examiner went on to offer supporting data for that conclusion, as well as a reasoned medical explanation as to why a link between the conditions and service would be purely speculative in nature, the opinion is considered to be adequate for rating purposes.  Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Therefore, a remand for further examination is not warranted.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to include hearing loss and tinnitus, and arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right and Left Knee Disabilities

The Veteran contends that at the time that he injured his service-connected right ankle while playing football in service, he also injured both of his knees.  He contends that he has experienced knee pain since service leading up to his right and left knee replacements, and therefore, service connection for his right and left knee disabilities is warranted on a direct basis.

Service treatment records reflect that in June 1974, the Veteran reported having recurrent right knee pain.  Physical examination showed full range of motion.  There were no clicks or swelling.  X-rays were ordered, he was prescribed a pain reliever, and he was returned to duty.  The subsequent X-ray was determined to be within normal limits.  There was continuing tenderness over the right lateral knee.  There was no effusion.  McMurray examination was negative.  The impression was tendonitis.  He was to be placed on profile, however, there is no official record to show the placement on profile or the time period of the profile.  In September 1974, the Veteran injured his right ankle while playing football, assessed as a severe sprain.  Three months later, the Veteran was still experiencing severe ankle pain and swelling.  X-rays showed no abnormalities.  The impression was that due to lack of mobility, the right ankle sprain had not had a chance to resolve.  He had been on profile for over one year for the right ankle.  In September 1975, the Veteran still had ankle pain.  The assessment was stable ankle, post-traumatic discomfort.  These records of treatment, however, do not reference any knee complaints or treatment.  On October 1975 separation examination, no knee pain or condition was reported or diagnosed.  As there was no evidence demonstrating a chronic right or left knee disability on separation from service, the Board finds that chronicity in service is not established.  38 C.F.R. § 3.303(b) (2010). 

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection for right and left knee disabilities.  38 C.F.R. § 3.303(b) (2010). 

On October 1986 VA examination, in conjunction with the Veteran's claim for service connection for a right ankle disability, the Veteran reported receiving treatment at the VA for certain conditions, however, no treatment was reported for a right or left knee disorder.  Musculoskeletal examination showed no abnormal limitation of motion of either lower extremity.  There was no clinical evidence of atrophy or muscle weakness.  He was noted to be overweight.  

VA treatment records reflect that in October 2002, the Veteran was experiencing bilateral knee pain.  He had to stand most of the day while at work.  X-ray examination showed mild degenerative changes in the knees.  He was instructed on weight management and strengthening exercises.  In November 2002, he reported having had ankle and knee pain for 25 years.  In August 2002, the Veteran reported having terrible pain in both knees.  Then, on January 2004 new patient evaluation at a different VA facility, physical examination revealed crepitus of the knees, bilaterally.  Range of motion was normal.  There was no evidence of erythema or synovitis of the knees.  He reported a history of arthritis of the knees.  He was noted to be morbidly obese.  In October 2004, the Veteran reported having knee pain since 1976.  He denied any injury to the knees since discharge from service.  His knee pain had been more severe in the previous five to six years.  He reported occasional swelling and instability without locking or inflammation.  An August 2004 X-ray showed absence of medial joint space on the left, with narrowing on the right and degenerative joint disease.  The Veteran was counseled as to the impact of his obesity on his knee pain.  
Private treatment records reflect that in August 2004, the Veteran reported having a 20 year history of knee pain, slowly worsening over time.  He had locking, catching, clicking, and giving way.  Examination resulted in the diagnosis of degenerative arthritis and degenerative meniscus tear with instability.  In September 2004, the Veteran reported having had a history of bad knees since he was in high school.  He had had on and off problems with his knees.  His right knee would give out more than his left knee, though his left knee would hurt more often.  Records reflect that in January 2005 and in April 2005, the Veteran underwent left and right knee surgery due to degenerative joint disease with a meniscus tear.   In March 2006 and in July 2006, the Veteran underwent bilateral knee arthroplasties. 

An April 2008 private MRI showed bilateral total knee replacements with mild increased activity of the bilateral knee joints, appearing symmetric and most compatible with mild reactive bone change.  At that time, the Veteran's knee pain had worsened.  The left was more painful than the right. 

At his June 2008 hearing before the Board, the Veteran described his in-service duties as including ordering and replacing parts for tanks and deuce and a quarter jeeps.  He also completed training exercises.  He stated that when he injured his right ankle in service, he also hurt his knees and was given a wrap to put on them, and was instructed to put ice and heat on the knees.  He stated that about six months after separating from service, he sought treatment from a private physician for his knee pain, however, he did not believe that those records were available.

On October 2009 VA examination, the Veteran reported that during basic training in Fort Knox, Kentucky, the ground was very rocky and many times he would have to crawl on his knees during training exercises.  He reported a gradual onset of bilateral knee pain that he had initially treated with physical therapy and soft sleeve braces.  He sought treatment for knee pain beginning four to five years after separating from service at a VA hospital.  He denied any injury to his knees since service.  He presently had constant knee pain.  Physical examination of the knees resulted in a diagnosis of bilateral knee status post total knee replacement.  After reviewing the claims file, including the service treatment records, the examiner concluded that, based upon the medical literature and his own clinical experience, she would have to resort to mere speculation to opine that the Veteran's right or left knee disorder was related to an event or injury in service.  In so stating, the examiner explained that there was no objective evidence to support the Veteran's contentions.  There was no evidence of a continuity of symptoms in close proximity to release from active service and it was unknown whether an intervening injury had occurred.  In reviewing the service treatment records, the separation examination was silent for any bilateral knee injury or treatment.  Further, the 1986 VA examination, completed 10 years following service, showed a right ankle disability, but was silent for right knee complaints.  She further explained that it was well-documented in the medical literature that there was a link between morbid obesity and the development of degenerative joint disease.  Some research had linked obesity with a four to five times higher risk of knee osteoarthritis.  

The Board has first considered whether service connection is warranted for right and left knee disabilities on a presumptive basis.  However, the record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge.  Although the Veteran has contended that he had knee pain following service, there is no indication that he had arthritis in the year following service, as the first indication of mild degenerative arthritis was in 2002.  As such, presumptive service connection is not warranted for right and left knee disabilities.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board observes that the October 2009 VA examiner stated that she was unable to state whether the Veteran's present condition is related to active duty without resorting to mere speculation.  As explained earlier, generally, medical opinions that are speculative or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102.  However, in this particular case, because the examiner went on to offer supporting data to explain that conclusion, as well as a reasoned medical explanation in finding that a link between the current disabilities and service would be purely speculative, the opinion is considered to be adequate for rating purposes.  See Nieves- Rodriguez, supra; Stefl, supra.  For, in this case, the examiner reviewed the service treatment records demonstrating right knee tendonitis, but found that the lack of any further complaints or treatment for the condition, as demonstrated by a normal separation examination, and the lack of any evidence of symptoms or treatment for at least 10 years following service, as evidenced by the normal 1986 VA examination, made a link between the current disability and service speculative.  The Board interprets that statement to mean that the examiner believed there to be less than a 50 percent probability that the current disabilities were related to service as there was a lack of chronicity in service and a lack of evidence of continuity of symptomatology for many years after service.  Further, the examiner found the Veteran's weight to be significant, in that the medical literature supported a finding that morbid obesity was a major cause of osteoarthritis of the knee joints, and such theory was considered to be applicable to the Veteran in light of his disability presentation and medical history.  Thus, the Veteran's knee disabilities were more likely related to his weight or to some intervening injury, rather than to the isolated right knee tendonitis or the right ankle injury in service.

Thus, the Board finds that the October 2009 VA examiner's opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the October 2009 VA examiner's opinion.  Significantly, there is no medical opinion to the contrary.

The Board notes that the Veteran has contended on his own behalf that his current right and left knee disabilities are related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 
	
In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's knee disabilities and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service knee complaints and his current manifestations of right and left knee disabilities, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service knee complaints and problems and his current knee disabilities.  In contrast, the October 2009 VA examiner took into consideration all the relevant facts in providing an opinion, to include the type of in-service complaints and diagnoses as well as the current nature of his knee disabilities.  Therefore, the Board accords greater probative weight to the October 2009 VA examiner's opinion. 

The first clinical evidence of record of a diagnosis a right or left knee disability is dated in October 2002, when X-ray evidence showed the presence of mild degenerative arthritis, approximately 26 years after the Veteran's separation from service.  In view of the lengthy period without evidence of treatment, the Board finds that the evidence does not show a continuity of treatment, which is one factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In that regard, although the Veteran contends that he received treatment for his knee pain about six months after separating from service, the available medical evidence shows that at least on October 1986 VA examination, musculoskeletal examination of the knees was normal and the Veteran had no knee complaints.  He also did not report any prior treatment for the knees.  Further, the medical records beginning in 2002 do not reflect any prior medical treatment or diagnosis of a right or left knee disability.  Thus, his statement of earlier treatment is deemed less credible, and thus less persuasive, to the Board.  Further, although the Veteran has stated a longstanding history of knee pain, the competent, probative, and persuasive evidence of record indicates that the Veteran's current right and left knee disabilities are not related to any incident or injury in service. Thus, the Board finds that service connection for right and left knee disabilities is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left and right knee disabilities.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

Hearing Loss and Tinnitus

At his hearing and in documents of record, the Veteran contends that he was exposed to acoustic trauma during the course of his duties as a track vehicle mechanic during service.  He alleges that, since his military service, he has experienced a decrease in his hearing and tinnitus.  Therefore, he claims that service connection is warranted for such disorders. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

Service treatment records are negative for any complaints or treatment for hearing loss or tinnitus.  Specifically, on October 1975 separation examination, no hearing loss was found or diagnosed.  

As indicated previously, the Veteran claims that he was exposed to acoustic trauma, to include fixing parts of tanks and heavy trucks, as well as field training exercises, during his military service.  Despite the fact that the record is void of documentation of complaints or treatment for hearing difficulty or tinnitus during service, the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such contentions are consistent with the Veteran's documented military occupational specialty of track vehicle mechanic. 

Having determined that the Veteran was as likely as not exposed to acoustic trauma during his service, the remaining questions before the Board are whether the Veteran has current diagnoses of hearing loss and tinnitus for which service connection may be granted, and whether there is nexus between any hearing loss or tinnitus and his service.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Post-service treatment records reflect that on October 1986 VA examination, in conjunction with the Veteran's claim for service connection for a right ankle disability, examination of the ears showed no clinical evidence of hearing loss.  
VA treatment records reflect that in May 2007, the Veteran reported having a history of long term hearing loss and communication difficulty.  He had noticed a gradual change in hearing over the previous 30 years with a more severe decrease in the left ear over the previous few months.  He had a history of military noise exposure working with tank artillery and post-service occupational noise exposure as a truck driver for 30 years.  

In June 2007, the Veteran underwent private audio logical examination.  The physician summarized the examination, stating the Veteran's report that he was exposed to artillery noise while in service and had suffered from hearing difficulties for about 30 years.  His hearing had become markedly worse in the previous month.  He had also recently noticed tinnitus.  Audiological examination showed the presence of mild-to-severe mixed hearing loss.  Physical examination showed bilateral serous otitis media.  The assessment was conductive hearing loss mixed with sensorineural hearing loss.  On follow-up examination, the Veteran reported that a course of antibiotics had returned his hearing to normal on the right side.  The left side still felt full and plugged, with some decreased hearing.  He was assessed as having ongoing left serous otitis media and was placed on further observation.  

VA treatment records reflect that in November 2007, the Veteran reported that his hearing had not improved and that his tinnitus was louder.  He had constant bilateral tinnitus that sounded like cricket noises.  He had had an Eustachian tubes placed in the left ear recently due to his otitis media.  Audiological examination showed mild to moderate hearing loss that had improved since previous examination and placement of the tubes.  

On February 2008 VA examination, the Veteran reported having a "popping" sensation in the left ear.  He stated that he had trouble understanding normal conversation in mild to moderate background noise.  He reported military noise exposure by way of aircraft weapons fire, artillery fire, mechanical noise, and armor noise.  He reported post-service occupational noise exposure as using power tools.  Audiometric testing did not reveal bilateral hearing loss that would meet the criteria for a disability for VA purposes.  See 38 C.F.R. § 3.385.  The examiner noted that on January 1975 examination, the Veteran had normal hearing bilaterally, with the right ear being slightly better.  After reviewing the claims file, the examiner concluded that the Veteran's hearing loss and tinnitus were less likely than not related to his military service because the Veteran had normal hearing in the 1970s and on current VA examination, thus the conductive component of his hearing loss had been temporary and had resolved.  Instead, the Veteran's current hearing impairment was likely due to bilateral dysfunction of the Eustachian tube.  There was additionally no evidence in the service treatment records of tinnitus and no such symptoms were reported on VA examination met the criteria for a diagnosis of tinnitus.  

In this case, it is unclear whether the Veteran currently suffers from hearing loss that would meet the criteria for consideration of a disability for VA purposes.  For, on February 2008 VA examination, no such hearing loss was found, however, June 2007 and March 2008 private audiograms suggest hearing loss that would meet the criteria under 38 C.F.R. § 3.385.  However, as explained below, the Board finds that even if the Veteran does in fact meet the criteria under 38 C.F.R. § 3.385 for a diagnosis of hearing loss, a finding of service connection is not warranted.

Referable to tinnitus, such was also diagnosed by the March 2008 private physician.  Moreover, tinnitus is a disorder capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran does suffer from tinnitus, despite none being found on VA examination.

The Board has initially considered whether presumptive service connection is warranted for the Veteran's bilateral hearing loss and tinnitus.  However, the record fails to show that the Veteran manifested bilateral hearing loss or tinnitus to a degree of 10 percent within the one year following his service discharge.  As such, presumptive service connection is not warranted for bilateral hearing loss or tinnitus.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

With respect to whether the Veteran's bilateral hearing loss and tinnitus are related to his military service, to include his in-service acoustic trauma, the Board places probative weight on the February 2008 VA examiner's opinion that bilateral hearing loss was not caused by or a result of military service and tinnitus was less likely than not caused by or a result of military service.  In rendering such opinions, the VA examiner noted that he had reviewed all records on file.  He further reported that he based his opinions on the fact that the Veteran entered and exited military service with clinically normal hearing, bilaterally.  He also noted that all clinical records were reviewed, showing no complaint of hearing loss or tinnitus for many years after service.   Significantly, the Veteran's recent decrease in hearing was not sensorineural in nature, but was rather conductive, and the recent left ear hearing loss had resolved with the placement of an Eustachian tube, as was shown on testing.  Sensorineural testing, completed on separation from service and on examination, was consistent throughout the years and within normal limits.  As such, the examiner concluded, the Veteran's bilateral hearing loss was not caused by his military service, and was most likely related to Eustachian tube dysfunction.  Thus, the Board finds that the competent and probative evidence of record demonstrates that the Veteran's hearing loss in 2007 was not due to acoustic trauma in service, but rather to otitis media, and that any sensorineural hearing loss present was also not related to acoustic trauma in service, as there was no indication of a worsening of hearing since service to support that contention.  Moreover, though the private treatment records show a diagnosis of sensorineural hearing loss, the private physician did not relate that finding to the Veteran's service or to acoustic trauma in service.  

Next, with regard to his tinnitus, the February 2008 VA examiner found that the reported tinnitus was less likely as not caused by his military service as there was no indication of tinnitus in service and the Veteran did not report symptoms of tinnitus on examination, other than "popping."  Thus, the described tinnitus was not related to acoustic trauma in service, as the examiner did not find that the clinical picture of the described tinnitus warranted such a conclusion.  Further, the evidence demonstrates that the Veteran's tinnitus began in 2007, at the same time as his hearing decreased.  The Veteran has not stated that he has suffered from tinnitus since service, but rather has reported suffering from tinnitus in connection with his 2007 medical condition.  Thus, as found by the VA examiner and upon reviewing the medical evidence of record, there is no indication that his tinnitus is related to his service.

The Board places great probative weight on the February 2008 VA examiner's opinions regarding the etiology of the Veteran's bilateral hearing loss and tinnitus as he considered all of the evidence of record, to include his service treatment records, post-service treatment records, and lay testimony, and conducted a clinical evaluation in rendering her opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Moreover, there is no contrary medical opinion of record. 

The Board notes that the Veteran has contended on his own behalf that his bilateral hearing loss and tinnitus are related to his military service.  Additionally, he has indicated that he began experiencing hearing difficulty and tinnitus during his military service.   Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and tinnitus and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

In the instant case, while the Veteran is competent to describe his difficulty hearing and complaints of tinnitus, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and his current bilateral hearing loss and tinnitus.  Additionally, he has not addressed the fact that he had approximately 30 years of post-service noise exposure as a truck driver.  In contrast, the February 2008 VA examiner took into consideration all the relevant facts in providing the VA opinion. 

Therefore, the Board finds that the Veteran's contentions regarding the etiology of his bilateral hearing loss and tinnitus, as well as his allegations of continuity of such symptomatology, are outweighed by the competent and probative February 2008 VA examiner's findings.  Therefore, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted. 

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107. 



Sleep Apnea

The Veteran contends that he suffered from sleep apnea prior to entry into service and that his sleep apnea was aggravated by his service.  He contends that he has had a history of snoring for much of his life, and that the dry conditions in service made his snoring worse and caused his sleep apnea.  Alternatively, he contends that his symptoms in service, including snoring, a dry, sore throat upon waking in the morning, and daytime sleepiness, began in service and have continued since service.  Therefore, service connection for sleep apnea is warranted.

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

VA's General Counsel  has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03- 2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Temporary or intermittent flare-ups of the pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247- 48   (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Accordingly, "a lasting worsening of the condition" -- that is, a worsening that existed not only at the time of separation but one that still exists currently -- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

Service treatment records reflect that in June 1974, the Veteran was treated for an upper respiratory infection.  His throat was infected and he was congested.  However, the records are negative for complaints or treatment for sleep apnea or a sleep disorder.  

Post-service treatment records reflect that on October 1986 VA examination, in conjunction with the Veteran's claim for service connection for a right ankle disability, the Veteran reported receiving treatment at the VA for "snoring."  He was noted to be overweight.  

VA treatment records reflect that in February 2002, the Veteran reported having snored all his life.  His throat was sore and dry in the morning.  He felt tired most of the time and would fall asleep in the daytime.  He had doubled in weight since he quit smoking and drinking alcohol in 1978.  

Private treatment records reflect that in April 2002, the Veteran reported having a five to ten year history of difficulty with nocturnal sleep and daytime hypersomnolence.  He had undergone a polysonogram earlier that year and had been diagnosed with prominent obstructive sleep apnea.  Examination resulted in the diagnosis of a sleep disorder, multifactorial in nature, reflecting a primary component of CPAP-responsive obstructive sleep apnea, concomitant component of probably insufficient sleep syndrome and poor sleep hygiene.  He was also diagnosed with obesity.  A CPAP machine was initiated.  

VA treatment records reflect that in March 2004, the Veteran was noted to be morbidly obese.  In August 2004, he was referred for a sleep study to treat his sleep apnea.  

Private treatment records reflect that in August 2004, the Veteran reported having been diagnosed with sleep apnea in the 1980s.  A September 2004 sleep study showed the presence of severe occlusive sleep apnea syndrome.  

In June 2008, the Veteran's spouse stated that the Veteran had suffered from sleep apnea for over thirty years and that he had to use a breathing machine every night or else he was unable to breathe.  His brother submitted a statement that the Veteran had been snoring, gasping for air, and having troubled sleep since high school.  The condition had worsened when the Veteran returned from service.  His brother and brother-in-law stated that the Veteran's snoring was so loud that it would disturb everyone around him.  

At his June 2008 hearing, the Veteran stated that prior to service, he had trouble staying awake and problems with snoring.  He stated that while in service, he snored very loudly and would wake up with a sore throat.  He stated that he snored even when he was not overweight.  He felt like he would never get a good night's rest, during service and since service.  

On October 2009 VA examination, the Veteran reported that while he was in service, he visited sick bay for dry mouth and for throat trouble in the morning time associated with daily fatigue.  He was treated with throat lozenges and medication to relax at bedtime.  He stated that he had his first sleep study about four years after separating from service.  He currently treated with sleep apnea with a CPAP machine.  Physical examination resulted in a diagnosis of obstructive sleep apnea.  After reviewing the Veteran's claims file, the examiner concluded that based upon medical literature and her clinical experience, she would have to resort to mere speculation to conclude that the Veteran's sleep apnea pre-existed his service and was not aggravated by his service, or to conclude that the Veteran's sleep apnea was otherwise related to the Veteran's service.  In so determining, the examiner explained that there was no objective evidence to support the contention that the sleep apnea pre-existed service or had its onset in service because the service records were silent for symptoms associated with a sleep disorder, including but not limited to daytime fatigue, or snoring with apneic periods.  Further, there was no evidence that sleep apnea had its onset in service, as the first clinical indication of sleep apnea was not until the early 2000s, and, in April 2002, the Veteran reported having a five to ten year history of difficulty with  nocturnal sleep and daytime hypersomnolence.  The examiner also felt it to be significant that it was well-documented that morbid obesity contributed to the development of numerous life-threatening disorders, including obstructive sleep apnea.  

In this case, the Board first finds that the presumption of soundness with respect to sleep apnea has not been rebutted.  Although the Veteran has stated that he had snoring problems prior to his entry into active service, such does not amount to a finding that there was clear and unmistakable evidence that he had sleep apnea prior to active service.  Other than his and his families lay statements that he snored and gasped for air prior to service, the service records do not demonstrate that he had sleep apnea or any related sleep manifestations upon entry into active service or prior to service.  Additionally, the post-service treatment records do not support that finding, and the October 2009 VA examiner also did not find that his sleep apnea pre-existed his service.  Therefore, the Board cannot find clear and unmistakable evidence that the Veteran's sleep apnea preexisted his service, or that the presumption of soundness is not rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

Accordingly, as the presumption of soundness under section 1111 has not been rebutted, the Veteran's claim becomes one for service connection.  Wagner, supra.

However, the Board finds that service connection for sleep apnea is not warranted.  In that regard, the Board finds that the October 2009 VA examiner's opinion that the Veteran's sleep apnea did not have its onset in service and was not otherwise related to service to be highly probative.  As explained earlier, although the examiner at first stated that a link could not be made between the sleep apnea and service without resort to mere speculation, the Board interprets that conclusion to hold the same weight as a negative nexus opinion, as the examiner provided clear conclusions and supporting data, as well as a reasoned medical explanation, in finding that a link could not be made between the current disability and service.   See Nieves- Rodriguez, supra; Stefl, supra.  For, in this case, the examiner found that the lack of any recognizable manifestations of a sleep disorder in service made it unlikely that the Veteran's disability began in service.  Further, the lack of evidence of manifestations of a sleep apnea for many years after service also weighed against such a finding, as the Veteran reported in his treatment records in the early 2000s that he had only a five to ten year history of difficulty with nocturnal sleep and daytime hypersomnolence, which the examiner found to be significant.  Further, the examiner relied upon medical principals which suggested that his morbid obesity could likely be the cause of his sleep apnea.  

Thus, the Board finds that the October 2009 VA examiner's opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the October 2009 VA examiner's opinion.  Significantly, there is no medical opinion to the contrary.

The first clinical evidence of record of a diagnosis of sleep apnea is dated in 2002, when the Veteran underwent a sleep study, approximately 26 years after the Veteran's separation from service.  In view of the lengthy period without evidence of treatment, the Board finds that the evidence does not show a continuity of treatment, which is one factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In that regard, although the Veteran contends that he received treatment for sleep apnea a few years after separating from service, the available medical evidence shows that at least on October 1986 VA examination, no sleep apnea was reported as a previous or ongoing diagnosis.  At that time, the Veteran did report that he was receiving treatment for snoring, but the Board does not find that snoring equates to a diagnosis of or manifestations of sleep apnea, and the October 2009 examiner found no such link despite the Veteran's contentions.  Further, although in 2004, the Veteran reported to his treating physician that he had been diagnosed with sleep apnea in the 1980s, there is no other indication that he was diagnosed with sleep apnea prior to 2002.  In another treatment record, he reported a five to ten year history of sleep apnea symptoms, only.  In that regard, it appears more likely that the Veteran was being treated for snoring in the 1980s, as he reported on 1986 VA examination.  Significantly, despite the question of continuity of symptomatology in this case, the competent and persuasive evidence of record demonstrates that the Veteran's sleep apnea did not have its onset in service and was not otherwise related to active service, as there is no diagnosis in service or evidence of manifestations of a sleep disorder in service, as concluded by the 2009 VA examiner.  There is additionally no competent or persuasive evidence of record that the current sleep apnea is otherwise related to service.  Thus, service connection for sleep apnea is not warranted.

The Board notes that the Veteran and his family members have contended on his own behalf that his current sleep apnea is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's sleep apnea and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service breathing and sleep complaints and his current manifestations of sleep apnea, the Board accords his and his families statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran and his family have offered only conclusory statements regarding the relationship between his in-service breathing and sleeping complaints and his current sleep apnea.  In contrast, the October 2009 VA examiner took into consideration all the relevant facts in providing an opinion, to include the type of in-service complaints and diagnoses as well as the current nature of his sleep apnea and physical health.  Therefore, the Board accords greater probative weight to the October 2009 VA examiner's opinion. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.

Service connection for sleep apnea is denied.


REMAND

With regard to the Veteran's claim for an increased rating for a right ankle disability, the Veteran underwent a VA examination in February 2008.  However, in July 2010, he submitted a statement that his right ankle disability had worsened and requested a new VA examination in order to accurately assess his current level of disability. 

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last VA examination is not necessarily stale, because there may have been a significant change in the Veteran's right ankle disability as he contends, a new examination is in order.  Further, the available treatment records demonstrate ongoing ankle pain and treatment, suggesting that the ankle disability has not lessened in severity.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to all of his service-connected right ankle disability.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from VA facilities dated from February 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The Veteran should be afforded an examination of his right ankle to ascertain the severity and manifestations of his service-connected disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's right ankle disability in detail.  In addition the examiner should specifically address the following: 

a)  Identify all orthopedic pathology related to the Veteran's right ankle.  Document range of motion of the ankle in degrees.

b)  Discuss whether the Veteran has additional functional loss from his right ankle disability, and describe any pain, weakened movement, excess movement, excess fatigability, or incoordination resulting from that service-connected left knee, as discussed in 38 C.F.R. §§ 4.40, 4.45 (2010), and DeLuca v. Brown, 8 Vet. App. 202 (1995). 

c)  State whether any ankylosis, malunion of the subastragalar or tarsal joint, astragalectomy, or arthritis is present.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's initial rating claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


